“ The court is of opinion that the said decree is erroneous in declaring that the deed of the 26th day of October, 1803, is void in consequence of its not being duly recorded according to the provision of the act in such case made and provided; both because the appellee appears, by his bill, to have had that notice of the existence of the deed aforesaid which it was the object of the act to afford, and because the construction upon this subject must have reference to the time of the exhibition of the bill, at which time, in the present case, the limitation provided by the said act had not expired. On this ground, the court is of opinion to reverse the said decree, and remand the cause for further proceedings, both as to the validity of the deed of the personal estate, and as to •that of the said deed of the 26th day of October, 1803, on grounds other than that on which the said decree was founded, neither of which last-mentioned grounds were within the contemplation of the decree in the present case, nor, as to them, was the testimony taken in the cause read or considered; and although, if that testimony were now fully matured, this court might probably enter such decree thereupon as the said court of chancery ought to have rendered, yet it would be improper so to do, as the said decree was made in anticipation of the final trial upon the merits, and confined to the single point before mentioned.”
Decree reversed, and cause remanded, to be finally proceeded in, pursuant to the principles above stated.